Title: Pennsylvania Assembly: Reply to the Governor, 12 April 1754
From: Pennsylvania Assembly
To: 


Although the French had begun their advance into the upper Ohio Valley and Governor Hamilton had urged the Assembly to take steps towards defending the western frontier, that Quaker-controlled body had adjourned, March 9, for eight weeks without doing anything effective (see above, p. 259 n). But Hamilton called the House back into session on April 2 and the next day sent down a message urging a money grant for the King’s use in the critical situation then existing. After considerable debate the Assembly resolved April 5, by a vote of 18 to 16, “that a Sum of Money be at this Time given to the King’s Use.” The committee appointed to bring in a bill consisted of nine members, including Franklin, all of whom had voted in favor of a grant. The measure they reported, April 9, left blank the sum to be appropriated and the House debated at length the amount to insert. The first proposal, for £20,000, was defeated 8 to 25; then in succession £15,000 lost by a vote of 10 to 23, £10,000 by 11 to 22, and £5000 by 10 to 22. The committee members themselves split 4 to 5 on the first vote and 5 to 4 on the other three. Franklin and two others, who had supported the first three proposals, switched to the negative on the last, obviously in the belief that £5000 was too small a sum to meet the needs of the situation. Unable to agree, the Assembly then created a new committee of ten, including Franklin and two others from the first group, to prepare an answer to the governor’s message. The members of the new committee had voted 4 to 6 on each of the first three proposals but had been unanimously—though for opposite reasons—opposed to the fourth.
Meanwhile the governor had sent a further message, this one regarding the projected Albany Congress and his plan to appoint commissioners to represent Pennsylvania. He asked the Assembly to provide for a present to the Indians and for the commissioners’ expenses. In answer to an inquiry, he had informed the House that he proposed to name John Penn, Richard Peters, Franklin, and Isaac Norris as commissioners. When the committee of ten reported its draft reply to the first message, the Assembly voted to adjourn until May 13 and to appropriate £500 for a present to the Six Nations, and directed the committee to add a clause to their answer notifying the governor of these resolves and promising to provide for the Albany Commissioners’ expenses at their next sitting. So amended, the reply was approved and signed by the speaker April 12.
 
May it please the Governor,
[April 12, 1754]
Whenever the Service of the King, or the Interest of the Country, may appear to require their Attendance in Assembly, we hope the Representatives of the People will always, as they have now done, pay a ready and chearful Obedience to the Governor’s Call, however inconvenient the Season may be with respect to their private Affairs: We are nevertheless thankful to the Governor for his considerate Regard to our Circumstances on the present Occasion, expressed in his Message of the Third Instant.
And we now beg Leave to inform the Governor, that we have had that Message under our serious Consideration ever since it came down to the House; but, after all our Debates thereupon, we find, that near one Half of the Members are, for various Reasons, against granting any Money to the King’s Use at this Time; and those who are for granting, differ so widely in their Sentiments concerning the Sum, that there seems at present no Possibility of their agreeing, except in such a Sum, as, in the Judgment of many of them, is quite disproportionate to the Occasion: Therefore, and that the Members may have an Opportunity of consulting their Constituents on this important Affair, we are now inclined to adjourn to the Thirteenth of the next Month.
We thank the Governor for his very obliging Message of the Fourth Instant, and shall take the same, and the Papers therewith communicated to us, under Consideration, and offer our Sentiments to the Governor on the weighty Matters they contain at our next Meeting. At the same Time we shall provide for the Expences of the Commisioners the Governor has been pleased to nominate for the Treaty at Albany, of whom we approve, and have now voted a Present of Five Hundred Pounds, to be by them delivered to the Indians on that Occasion, in Behalf of this Province.
